DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
	The instant claims are the national stage entry of PCT/EP2019/055097 filed 1 March 2019. Acknowledgement is made of the Applicant’s claim of foreign priority to application EP18397510.1 filed 2 March 2018.

Examiner’s Note
Applicant's amendments and arguments filed 21 July 2022 are acknowledged and have been fully considered. The Examiner has re-weighed all the evidence of record. Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application. In the Applicant’s response, filed 21 July 2022, it is noted that claims 13, 15-17, 19-20, and 22 have been amended. Support can be found in the specification at claims as originally filed. No new matter or claims have been added.

Election/Restrictions
Applicant has previously elected “proteins, such as enzymes” as the species of bioactive molecule. 

Status of the Claims
Claims 1-7 and 9-29 are pending.
Claims 1-7, 9-12, 18, and 25-27 are withdrawn.
Claims 13-17, 19-24, and 28-29 are rejected.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 13-17, 19-24, and 28-29 are rejected under 35 U.S.C. 103 as being unpatentable over Laukkanen et al. (WO 2014/128354) in view of Fertala et al. (US 2003/0021821) in view of Kajanto et al. (US 2016/0289894).
The Applicant claims, in claim 13, a medical product comprising a bioactive molecule covalently bound to nanofibrillar cellulose. It is noted that the language reciting “medical product for covering tissue, such as skin” is an intended use of the claimed composition, does not result in a structural difference over the prior art, and is thus given minimal patentable weight (See MPEP 2111.02). In claim 14, the nanofibrillar cellulose is present as a layer. Claims 15-16 limit the moisture content of the product. In claim 17, the bioactive molecule is selected from proteins and enzymes, among other alternatives. In claim 19, the nanofibrillar cellulose is present as a gel. The “preferable” language in claim 19 is indefinite as not being clear if it is a limitation or not (see rejection under 35 USC 112b, above). Claim 20 limits the viscosity of the nanofibrillar cellulose. In claim 21, the nanofibrillar cellulose has an average diameter of a fibril in the range of 1-200 nm. Claim 22 requires the product comprises a gauze comprising two or more layers of nanofibrillar cellulose. Claim 23 is a product of claim 13 obtained by the method of claim 1. Claim 23 comprises a product-by-process limitation wherein the process does not provide a structural difference over claim 13 and is thus given minimal patentable weight (See MPEP 2113). Claim 24 requires the product to be in the form of a dressing, among other alternatives. Claim 28 narrows the selection of nanofibrillar cellulose and claim 29 specifies the nanofibrillar cellulose is TEMPO oxidized.
Laukkanen teaches compositions comprising nanofibrillar polysaccharide hydrogels useful in wound treatment, wound healing, and tissue repair (pg 1, lns 10-18). The nanofibrillar polysaccharide may be any nanofibrillar cellulose (pg 8, lns 19-26) including cellulose that is carboxymethylated, oxidized, TEMPO-mediated oxidized, esterifed, etherified, and anionic and cationic derivatives thereof (pg 12, lns 25-35). Regarding the fiber diameter, the diameter can range between 2-200 nm for derivatized NFCs (pg 14, lns 12-13). The composition comprising an NFC can further comprise a bioactive agent such as a protein, peptide, or enzyme (pg 18, lns 17-34). The NFC may be part of a backing layer and/or incorporated into a gauze or non-woven material (pg 21, lns 18-33). The viscosity of the NFC in water at 0.5% is typically between 100-100,000 Pa-s, which is 1,000-100,000,000 mPa-s (pg 16, lns 32-35).
Laukkanen does not teach covalently binding the bioactive agent to the NFC. Laukkanen does not teach the moisture content of the cellulose.
Fertala teaches covalently binding collagen, a bioactive molecule, to nanofibrillar matrices using polymers [0055]. The dry fibers are accumulated in a nonwoven mesh of nanofibers, which can be considered a layer [0055]. The invention of Fertala is useful for treating wounds in a patient [0028].
Kajanto teaches that the dry matter content of TEMPO-oxidized cellulose pulp after washing is typically between 20-25% [0038]. Depending on the pulp grade, the dry matter content can range from 5-95% [0041]. Moreover, the viscosity of the NFC in water at 0.5% is typically between 1,000-100,000 Pa-s [0050], which is 1,000,000-100,000,000 mPa-s. Regarding the diameter, NFC is typically below 200 nm [0047].
It would have been prima facie obvious to prepare the composition of Laukkanen, which comprises a modified (such as with TEMPO) or unmodified NFC hydrogel as a layer incorporated into an unwoven gauze, which is a type of wound dressing. The NFC fibers have a viscosity and diameter that overlap with the required values in the instant claims. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). MPEP 2144.05 (I). It would have been further obvious to incorporate a bioactive agent, such as an enzyme, into the NFC gauze of Laukkanen. It is well settled that it is a matter of obviousness for one of ordinary skill in the art to select a particular component from among many disclosed by the prior art as long as it is taught that the selection will result in the disclosed effect, even when the possible selections number 1200 or in the thousands. Merck & Co., Inc. v. Biocraft Labs., Inc., 874 F.2d 804, 807 (Fed. Cir. 1989); In re Corkill, 771 F.2d 1496, 1500 (Fed. Cir. 1985). 
Regarding the moisture content of the product, Kajanto teaches that the dry matter content of the TEMPO-NFC is 20-25%, thus implying a water content of from 75-80%. The broader dry matter content of NFC pulp is 5-95%, thus implying a moisture content ranging from 5-95% would be suitable.
Laukkanen, however, does not teach how to combine or bind the bioactive agent to the NFC. Laukkanen is silent as to any specific methods of attachment therefore it would have been obvious to look to other NFC wound dressings to see how bioactive agents were incorporated. Fertala teaches covalently binding bioactive agent collagen to nanofibrillar matrices to prepare a film that can be used for wound care. Accordingly, it would have been obvious to incorporate the bioactive agent of Laukkanen in a covalent bond with the NFC to form the wound dressing composition. The resulting composition renders obvious instant claims 13-17, 19-24, and 28-29.

Response to Arguments
Applicant's arguments filed 21 July 2022 have been fully considered but they are not persuasive. The Applicant argues, on pages 12-13 of their remarks, that there is no mention of nanofibrillar cellulose anywhere in Fertala and thus Fertala cannot be considered equivalent to the nanofibrillar cellulose of Laukkanen.
In response, although Fertala does not teach NFC, Fertala does teach covalently binding collagen, a bioactive molecule, to nanofibrillar matrices using polymers. Since both Fertala and Laukkanen are towards wound healing devices, it would have been obvious to look to Fertala to bind the bioactive agent of Laukkanen to the matrix. The result is a wound healing device of Laukkanen that has improved healing properties.

The Applicant argues, on page 13, that not all reinforcing material can provide the desired properties. For example, paper or cardboard would be inadequate.
In response, the prior art cited teaches the use of the wound healing agents on a nonwoven gauze, thus this argument is moot.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW S ROSENTHAL whose telephone number is (571)272-6276. The examiner can normally be reached M-F 8-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian-Yong Kwon can be reached on 571-272-0581. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREW S ROSENTHAL/Primary Examiner, Art Unit 1613